EXHIBIT C
                                                             Exhibit A-15

                                       Invalidity of U.S. Patent No. 6,851,115 (“’115 Patent”)
                                                               by Kiss

As shown in the claim chart below, the asserted claims of the ’115 patent are invalid under at least 35 U.S.C. §§ 102(e)1 as anticipated
by U.S. Patent No. 6,484,155 (“Kiss”) filed on July 21, 1999, issued on November 19, 2002, with an earliest potential priority date of
July 21, 1998, and/or are invalid under 35 U.S.C. § 103 as obvious in view of Kiss or in combination with the reference(s) specifically
identified in the following claim chart or one or more other references identified in Defendants’ Preliminary Invalidity Contentions
(“Defendants’ Invalidity Contentions”).

To the extent a finder of fact determines that the references cited herein do not teach certain limitations in the asserted claims, such
limitations would have been inherent and/or obvious. These claims are also invalid as obvious in view of Kiss alone or in combination
with other prior art references, including, but not limited, to the prior art identified in the Cover Pleading of Defendants’ Invalidity
Contentions, the prior art described in the claim charts attached in Exhibit A, and/or the prior art identified in Exhibit D.

Defendants’ Invalidity Contentions are based, in part, upon Defendants’ present understanding of the asserted claims and IPA’s
apparent interpretations of the asserted claims in its July 10, 2019 Preliminary Infringement Contentions (“Infringement Contentions”)
and Defendants’ investigation to date. Defendants are not adopting IPA’s constructions or apparent constructions, nor are Defendants
admitting to the accuracy of any particular contention or construction. The citations provided in the charts below are exemplary rather
than exhaustive and Defendants reserve the right to rely upon additional references uncovered through further searching, other
portions of the cited references and/or other portions of references cited within these Invalidity Contentions. Defendants further
incorporate by reference the reservation of rights identified in the cover pleading to these Invalidity Contentions as though fully set
forth herein.




1
 Kiss claims priority to provisional application 60/093,522 which was filed on July 21, 1998, before the January 5, 1999 earliest
possible filling date of the ’115 patent.

Initial Invalidity Contentions                                     Page 1
                      Claim Language                                          Invalidity in View of Prior Art
                                                        with the capability to negotiate with each other, conduct joint planning, and to
                                                        collaborate in the execution of planned tasks.
                                                 Kiss at 3:30-36.
                                                 See also, Fig. 1, Fig. 4, Fig. 6, 3:4-11, 6:45-7:19, 8:41-48, 10:32-35, 11:1-3, 11:37-38,
                                                 11:53-12:20.
  1(b)     a layer of conversational protocol    A layer of conversational protocol defined by event types and parameter lists associated
           defined by event types and            with one or more of the events.
           parameter lists associated with one
           or more of the events                 Kiss discloses other limitations of this claim as identified above. This limitation is
                                                 obvious in view of Kiss combined with the knowledge of a person having ordinary skill
                                                 in the art and/or any one or more of the references identified in the corresponding
                                                 limitation of Ex. A-X. As Ex. A-X shows, each of these references also discloses this
                                                 limitation. A person having ordinary skill in the art would have been motivated to
                                                 combine Kiss with one or more of the references identified in the corresponding
                                                 limitation of Ex. A-X rendering this limitation obvious based on one or more of the
                                                 motivations to combine identified in § II.A.3.e of the cover pleading to Defendants’
                                                 Preliminary Invalidity Contentions and because each of these references relate to the
                                                 same field of software agent technology and distributed computing environments.

  1(c)     wherein the parameter lists further   Wherein the parameter lists further refine the one or more events.
           refine the one or more events;
                                                 Kiss discloses other limitations of this claim as identified above. This limitation is
                                                 obvious in view of Kiss combined with the knowledge of a person having ordinary skill
                                                 in the art and/or any one or more of the references identified in the corresponding
                                                 limitation of Ex. A-X. As Ex. A-X shows, each of these references also discloses this
                                                 limitation. A person having ordinary skill in the art would have been motivated to
                                                 combine Kiss with one or more of the references identified in the corresponding
                                                 limitation of Ex. A-X rendering this limitation obvious based on one or more of the
                                                 motivations to combine identified in § II.A.3.e of the cover pleading to Defendants’
                                                 Preliminary Invalidity Contentions and because each of these references relate to the


Initial Invalidity Contentions                                       Page 4
                                                            Exhibit A-X

                                      Invalidity of U.S. Patent No. 6,851,115 (“’115 Patent”)
                                                     by Secondary References

As shown in the claim chart below, the asserted claims of the ’115 patent are invalid under 35 U.S.C. § 102(a), 35 U.S.C. § 102(b),
and/or 35 U.S.C. § 102(e) as anticipated and/or are invalid under 35 U.S.C. § 103 as obvious, or in combination with the reference(s)
specifically identified in the following claim chart or one or more other references identified in Defendants’ Preliminary Invalidity
Contentions (“Defendants’ Invalidity Contentions.”).

The Secondary References relied upon herein include, but are not limited to:
   - Bian, C., An Experimental Environment for Cooperative Agents, Thesis for the Master's Degree in Computer Science,
      Department of Computer Science Institute of Mathematical and Physical Sciences University of Tromso (June 30, 1997)
      (“Bian”).
   - Bian et al., “ViSe2 – An Agent-Based Expert Consulting System with Efficient Cooperation,” Proceedings of the 1997 IEEE
      International Conference on Intelligent Engineering Systems (Sept. 15-17, 1997) (“Bian 2”).
   - Cheyer et al., “Multi-Modal Maps Using an Open Agent Architecture,” Video, (1995) (“SFMAP”).
   - Farley, J., Java Distributed Computing, 1st ed. (1998) (“Farley”).
   - Malone et al., “Agents for Information Sharing and Coordination: A History and Some Reflections,” chapter in Bradshaw, J.
      (ed.), Software Agents, 1997 (“Malone”).
   - Moran et al., “Multimodal User Interfaces in the Open Agent Architecture” published on January 6, 1997 (“Moran reference”).
   - Odubiyi, J. et al., SAIRE - A Scalable Agent-Based Information Retrieval Engine, Proceedings of the First International
      Conference on Autonomous Agents (Jan. 1997) (“Odubiyi”).
   - Schwartz et al., Cooperating Heterogenous Systems (1995) (“Schwartz95”).
   - U.S. Patent No. 6,088,689 to Kohn et al., filed November 29, 1995 and issued July 11, 2000 (“Kohn”);
   - U.S. Patent No. 5,706,406 to Pollock, filed May 22, 1995 and issued January 6, 1998 (“Pollock”);
   - U.S. Patent No. 6,029,174 to Sprenger et al., filed October 31, 1998 and issued February 22, 2000 (“Sprenger”).
   - U.S. Patent No. 5,855,009 to Garcia et al., filed July 31, 1992 and issued December 29, 1998 (“Garcia”).
   - U.S. Patent No. 7,028,312 to Merrick et al., filed March 23, 1999 and issued April 11, 2006, with an earliest priority date of
      March 23, 1998 (“Merrick”).
   - Open Agent Architecture software and associated documents (“OAA”) (Ex. A-1 incorporated by reference herein), including
      but not limited to:
          o Adam Cheyer, “agentlib.c” (updated Nov. 10, 1996), available at


Preliminary Invalidity Contentions                                Page 1
                http://www.ai.sri.com/~oaa/distribution/distribv1/download/pc/oaa_c.zip (oaa_c\agentlib\agentlib.c) (“OAA
                Agentlib.c”).
            o “Documentation for Open Agent Architecture Agents” (July 19, 1995 to September 20, 1996), available at
                http://www.ai.sri.com/~oaa/distribution/agents/agents.html (“OAA Agents”).
            o “OAA Tutorial” (1994-1998), available at http://www.ai.sri.com/~oaa/distribution/distribv1/tutorial.html (“OAA
                Tutorial”).
    -   The Open Agent ArchitectureTM – Building Communities of Distributed Software Agents presentation by Cheyer et al.
        published at least by February 21, 1998, available at http://www.ai.sri.com/~oaa/oaaslides/ (“Feb 1998 OAA Presentation”) (Ex.
        A-2 incorporated by reference herein).
    -   OAA PAAM 1998 Presentation published at least by March 23, 1998 and disclosed prior to January 5, 1998 (“PAAM ’98
        Tutorial”) (Ex. A-3 incorporated by reference herein).
    -   Genesereth, “An Agent-Based Framework of Interoperability” (1997) (“Genesereth ’97”) (Ex. A-7 incorporated by reference
        herein).
    -   Labrou, et al., “Semantics for an Agent Communication Language” (1996) (“Labrou”) (Exs. A-7 and A-8 incorporated by
        reference herein).
    -   Singh, et al, “A Distributed and Autonomous Knowledge Sharing Approach to Software Interoperation” (March 22, 1995)
        (“Singh”) (Ex. A-8 incorporated by reference herein).
    -   Lux, et al., “Understanding Cooperation: an Agent’s Perspective” (“MECCA”) (Ex. A-9 incorporated by reference herein).
    -   Cheyer, et al., “Multimodal Maps: An Agent-Based Approach” (June 9, 1995) (“Multimodal Maps Paper”) (Ex. A-11
        incorporated by reference herein).
    -   Finin, “Software Agents Knowledge Sharing KQML, KIF and Ontologies” (October 16, 1997), available at
        https://www.csee.umbc.edu/~finin/sisce97/ (“Finin I”) (Ex. A-14 incorporated by reference herein).
    -   U.S. Patent No. 6,484,155 (“Kiss”) filed on July 21, 1999, issued on November 19, 2002, with an earliest potential priority date
        of July 21, 1998 (Ex. A-15 incorporated by reference herein).
    -   “FIPA 97 Specification” by the Foundation for Intelligent Physical Agents (“FIPA 97”) published on October 10, 1997 (Ex. A-
        16 incorporated by reference herein).
    -   Cheyer, et al, MVIEWS: Multimodal Tools for the Video Analyst” (“Cheyer”) published at least by January 6, 1998 (Ex. A-17
        incorporated by reference herein).
    -   Cohen, et al., “An Open Agent Architecture” (“Cohen”) published on March 23, 1994 (Ex. A-18 incorporated by reference
        herein).
    -   Martin, et al., “Building Distributed Software Systems with the Open Agent Architecture,” Third International Conference on
        the Practical Application of Intelligent Agents and Multi-Agent Technology, March 23-25, 1998, London, UK (PAAM98)
        (“Martin”) (Ex. A-19 incorporated by reference herein).


Preliminary Invalidity Contentions                                 Page 2
    -   InfoSleuth system and associated documents (“InfoSleuth”) (Ex. A-20 incorporated by reference herein), including but not
        limited to:
            o Nodine et al., "Facilitating Open Communication in Agent Systems: The InfoSleuth Infrastructure,” published in
                Intelligent Agents IV: Agent Theories, Architectures, and Languages, Proceedings 4th International Workshop,
                ATAL’97 (1998) (“Nodine”).
            o Nodine et al., “Experience with the InfoSleuth Agent Architecture” published in the Proceedings of the Fifteenth National
                Conference on AI, September 27, 1998 (“Nodine 2”).
            o Bayardo et al., “InfoSleuth: Agent-Based Semantic Integration of Information in Open and Dynamic Environments,”
                published in the Proceedings ACM SIGMOD International Conference on Management of Data, Vol. 26, Issue 2 (June
                1997) (“Bayardo”).
            o Urban et al., “Expressing Composite Events in InfoSleuth” published December 1998 (“Urban”).
    -   General Magic system and associated documents (“General Magic”) (Ex. A-21 incorporated by reference herein).
    -   RETSINA system and associated documents (“RETSINA”) (Ex. A-22 incorporated by reference herein).
    -   Finin et al., “KQML as an Agent Communication Language,” chapter in Bradshaw, J. (ed.), Software Agents, 1997 (“Finin II”)
        (Ex. A-23 incorporated by reference herein).

To the extent a finder of fact determines that the references cited herein do not teach certain limitations in the asserted claims, such
limitations would have been inherent and/or obvious. These claims are also invalid as obvious alone or in combination with other prior
art references, including, but not limited, to the prior art identified in the Cover Pleading of Defendants’ Invalidity Contentions, the
prior art described in the claim charts attached in Appendix A, and/or the prior art identified in Appendix D.

Defendants’ Invalidity Contentions are based, in part, upon Defendants’ present understanding of the asserted claims and IPA’s
apparent interpretations of the asserted claims in its July 10, 2019 Preliminary Infringement Contentions (“Infringement Contentions”)
and Defendants’ investigation to date. Defendants are not adopting IPA’s constructions or apparent constructions, nor are Defendants
admitting to the accuracy of any particular contention or construction. The citations provided in the charts below are exemplary rather
than exhaustive and Defendants reserve the right to rely upon additional references uncovered through further searching, other
portions of the cited references and/or other portions of references cited within these Invalidity Contentions. Defendants further
incorporate by reference the reservation of rights identified in the cover pleading to these Invalidity Contentions as though fully set
forth herein.




Preliminary Invalidity Contentions                                 Page 3
              ’115 Patent Claim Language                                     Invalidity in View of Prior Art
                                                         group, first of all, the agent exports its address and status information to the
                                                         trader for registration, and imports all other cooperative agents' addresses into
                                                         its cooperator-base; then the agent uses the imported addresses to set up
                                                         cooperative connections with these agents; finally, if the users prefer their
                                                         agents to work at cooperative states, the agents exchange their meta-level
                                                         information of problem solving capabilities. After that, the agents are ready to
                                                         serve their users as the all-round experts.
   1(b)     a layer of conversational protocol    The Secondary References disclose a layer of conversational protocol defined by event
            defined by event types and            types and parameter lists associated with one or more of the events. See, e.g.,:
            parameter lists associated with one
                                                  FIPA 97 discloses a layer of conversational protocol defined by event types and
            or more of the events
                                                  parameter lists associated with one or more of the events. See, e.g.,:
                                                        The following figure summarises the main structural elements of an ACL
                                                        message:




                                                        In their transport form, messages are represented as s-expressions. The first
                                                        element of the message is a word which identifies the communicative act being
                                                        communicated, which defines the principal meaning of the message. There then
                                                        follows a sequence of message parameters, introduced by parameter keywords
                                                        beginning with a colon character. No space appears between the colon and the
                                                        parameter keyword. One of the parameters contains the content of the message,
                                                        encoded as an expression in some formalism (see below). Other parameters help
                                                        the message transport service to deliver the message correctly (e.g. sender and

Preliminary Invalidity Contentions                                 Page 43
              ’115 Patent Claim Language                               Invalidity in View of Prior Art
                                                 receiver), help the receiver to interpret the meaning of the message (e.g. language
                                                 and ontology), or help the receiver to respond co-operatively (e.g. reply-with,
                                                 reply-by).
                                           FIPA 97 at (FIPA97 Part 2): 12.
                                                  A message corresponds to a communicative act, in the sense that a message
                                                  encodes the communicative act for reliable transmission between agents.
                                           FIPA 97 at (FIPA97 Part 2): 4.
                                                  For example, if i informs j that “Bonn is in Germany”, the content of the
                                                  message from i to j is “Bonn is in Germany”, and the act is the act of informing.
                                                  “Bonn is in Germany” has a certain meaning, and is true under any reasonable
                                                  interpretation of the symbols “Bonn” and “Germany”, but the meaning of the
                                                  message includes effects on (the mental attitudes of) agents i and j. The
                                                  determination of this effect is essentially a private matter to both i and j, but for
                                                  meaningful communication to take place, some reasonable expectations of those
                                                  effects must be fulfilled.
                                           FIPA 97 at (FIPA97 Part 2): 11.




Preliminary Invalidity Contentions                           Page 44
              ’115 Patent Claim Language             Invalidity in View of Prior Art




Preliminary Invalidity Contentions         Page 45
              ’115 Patent Claim Language                               Invalidity in View of Prior Art




                                           FIPA 97 at (FIPA97 Part 2): 13-14.

                                           See also 3, (FIPA97 Part 2): 11-22.
                                           Cohen discloses “a layer of conversational protocol defined by event types and
                                           parameter lists associated with one or more of the events.”
                                           See, e.g., Cohen at 3.
                                                  The key to a functioning agent architecture is the interagent communication
                                                  language. We explain ours in terms of its form and content. Regarding the


Preliminary Invalidity Contentions                           Page 46
              ’115 Patent Claim Language                               Invalidity in View of Prior Art
                                                  former, three speech act types are currently supported: Solve (i.e., a question),
                                                  Do (a request) and Post (an assertion to the blackboard). For the time being,
                                                  we have adopted little of the sophisticated semantics known to underlie such
                                                  speech acts [5, 18, 19]. However, in attempting to protect an agent's internal
                                                  state from being overwritten by uninvited information, we do not allow one
                                                  agent to change another's internal state directly - only an agent that chooses to
                                                  accept a speech act can do so. For example, a fact posted to the blackboard does
                                                  not necessarily get placed in the database agent's files unless it so chooses, by
                                                  placing a trigger on the black- board asking to be notified of certain changes in
                                                  certain predicates (analogous to Apple Computer's Publish and Subscribe
                                                  protocol).
                                           See also Cohen at 2.
                                                  An agent consists of a Prolog meta-layer above a knowledge layer written in
                                                  Prolog, C or Lisp. The knowledge layer, in turn, may lie on top of existing
                                                  standalone applications (e.g. 'mailers, calendar programs, databases). The
                                                  knowledge layer can access the functionality of the underlying application
                                                  through the manipulation of files (e.g., mail spool, calendar datafiles), through
                                                  calls to an application's API interface (e.g. MAPI in Microsoft Windows),
                                                  through a scripting language, or through interpretation of an operating sys-tem's
                                                  message events (Apple Events or Microsoft Windows Messages).
                                           See also Cohen at 3-4.
                                                  Because delegated tasks and rules will be executed at distant times and places,
                                                  users may not be able sim- ply to use direct manipulation techniques to select
                                                  the items of interest, as those items may not yet exist, or their identities may be
                                                  unknown. Rather, users will need to be able to describe arguments and
                                                  invocation conditions, preferably in a natural language. Because these
                                                  expressions will characterize events and their relationships, we expect natural
                                                  language tense and aspect to be heavily employed [6]. Consequently, the
                                                  meaning representation (or "logical form") produced by the multimodal
                                                  interface will need to incorporate temporal information, which we do by

Preliminary Invalidity Contentions                           Page 47
              ’115 Patent Claim Language                               Invalidity in View of Prior Art
                                                  extending a Horn clause representation with time-indexed predicates and
                                                  temporal constraints. The blackboard server will need to decompose these
                                                  expressions, distribute pieces to the various relevant agents, and engage in
                                                  temporal reasoning to determine if the appropriate constraints are satisfied.
                                                  With regard to the content of the language, we need to specify the language of
                                                  predicates that will be shared among the agents. For example, if one agent needs
                                                  to know the location of the user, it will post an expression, such as
                                                  solve(location(user,U)), that another agent knows how to evaluate. Here,
                                                  agreement among agents would be needed that the predicate name is location,
                                                  and its arguments are a person and a location. The language of nonlogical
                                                  predicates need not be fixed in advance, it need only be common. Achieving
                                                  such commonality across developers and applications is among the goals of the
                                                  ARPA "Knowledge Sharing Initiative," [13] and a similar effort is underway by
                                                  the "Object Management Group" (OMG) CORBA initiative to determine a
                                                  common set of objects.
                                           See also Cohen at 1, 5-6.
                                           InfoSleuth discloses a layer of conversational protocol defined by event types and
                                           parameter lists associated with one or more of the events. See, e.g.,:
                                                  To implement prescriptive conversation policies in InfoSleuth, we have
                                                  incorporated a conversation layer into our architecture.
                                           Nodine at 291; Nodine at 290 (“the use of conversation protocols facilitates consistency
                                           in an open system by providing the agent with a definition of which message types it
                                           can expect and when”).




Preliminary Invalidity Contentions                           Page 48
              ’115 Patent Claim Language                               Invalidity in View of Prior Art




                                           Nodine at 292 (FIG. 2, illustrating “the InfoSleuth conversation layer”)
                                                  The conversation layer is implemented by several components: 1. a router,
                                                  which dispatches messages to and receives messages from the KQML
                                                  implementation layer; 2. a conversational agent skeleton, which dispatches
                                                  messages to and receives messages from the local agent, and 3. a conversation
                                                  manager, which coordinates both incoming and outgoing conversations via “in”
                                                  and “out” conversation threads.
                                           Nodine at 292; Nodine at 289-94 (section entitled “Conversation Policies”).
                                                  To implement prescriptive conversation policies in InfoSleuth, we have
                                                  incorporated a conversation layer into our architecture. The conversation layer


Preliminary Invalidity Contentions                           Page 49
              ’115 Patent Claim Language                               Invalidity in View of Prior Art
                                                  defines and enforces the different conversations available to the agents in the
                                                  InfoSleuth system, and is accessed via a clearly defined API. The conversation
                                                  layer sits “‘on top of” the generic agent shell from which all our agents are being
                                                  built. Thus, all InfoSleuth agents must communicate with other agents by using
                                                  the conversation layer, which manages both incoming and outgoing
                                                  conversations, and determines their legality.
                                           Nodine at 291; Nodine at 290 (“the use of conversation protocols facilitates consistency
                                           in an open system by providing the agent with a definition of which message types it
                                           can expect and when”); Nodine at 290 (“conversation types should be uniquely
                                           identifiable by the types and/or parameters of the messages that initiate the
                                           conversation”).
                                                  The performatives each have a number of fields, or parameters associated with
                                                  them — in addition to the content of the performative, other contextual
                                                  parameters specify e.g., the language and ontology of the message.
                                           Nodine at 285; Nodine at 285 (“build[ing] on KQML to define the set of speech acts
                                           used in our system”); Id. (“KQML . . . is an effort to define [a] standard useful set of
                                           speech acts, or performatives, that agents can use to exchange information . . . .”);
                                           Nodine at 291 (“In InfoSleuth, we currently define conversation policies based on the
                                           type of the initial performative.”)




Preliminary Invalidity Contentions                           Page 50
              ’115 Patent Claim Language                              Invalidity in View of Prior Art




                                           Nodine 2 at 66 (FIG. 2 showing “Conversational Layer”).
                                                 Conversation Layer The conversation layer of the InfoSleuth architecture defines
                                                 and enforces conversation policies for a group of cooperating agents. A set of
                                                 standard messages, e.g. in KQML, representing the available speech acts, can
                                                 serve as a basis for very simple communication among agents. However,
                                                 messages do not get sent in isolation; rather, there are often ongoing dialogs
                                                 among two or more agents. Within a dialog, the interpretation of an individual
                                                 message may depend on the context of the dialog in which they are participating.
                                                 A “conversation” is a partially-ordered set of messages transmitted among a set
                                                 of agents, all of which relate conceptually to an initiating speech act. A


Preliminary Invalidity Contentions                          Page 51
              ’115 Patent Claim Language                               Invalidity in View of Prior Art
                                                 conversation policy is a formal and deterministic specification of the ordering of
                                                 speech acts exchanged between agents during a conversation. Conversation
                                                 policies may be pres[c]riptive or emergent. A prescriptive conversation policy
                                                 is one that is defined a priori, and used to enforce the agents’ communications.
                                                 Emergent conversations are those in which the agents are not following specific
                                                 external conversational policies; but rather where the performatives they use are
                                                 determined by their internal functionality. These actions may be (but are not
                                                 necessarily) driven by the agent’s semantic understanding of the discourse taking
                                                 place (Smith & Cohen 1996).
                                           Nodine 2 at 66.
                                                 We feel that KQML is effective when used compactly at the knowledge-level
                                                 and agent systems should use existing protocols for streaming large information
                                                 products between agents once they have agreed, by conversing in KQML, on the
                                                 need to exchange an information product.
                                           Nodine 2 at 69.
                                                 The DDAgent used the “subscription conversations” in the InfoSleuth agent shell
                                                 to setup “encounter event notifications” with appropriate resources
                                                 recommended by the broker. The pattern collection agent also used subscription
                                                 conversations to setup “cost deviation notifications” from the DDAgent. For
                                                 both of these analysis agents, the only work required was to interface the specific
                                                 algorithms themselves to the event-based conversations in the agent shell. This
                                                 application is quite intriguing because it demonstrates coordinated information
                                                 gathering and analysis being performed at multiple levels (i.e., resources,
                                                 multiresource norms, deviations, correlated patterns) and occurring in an event-
                                                 driven manner in a dynamic network of information sources.
                                           Nodine 2 at 70.
                                                 KQML (Knowledge Query and Manipulation Language) (Finin, Labrou, &
                                                 Mayfield 1997) is an effort to define a standard useful set of speech acts, or



Preliminary Invalidity Contentions                           Page 52
              ’115 Patent Claim Language                               Invalidity in View of Prior Art
                                                 performatives, that agents can use to exchange information; as well as the (semi-
                                                 formal) semantics behind the performatives.
                                           Nodine 2 at 64.
                                                 The conversation layer of the InfoSleuth architecture defines and enforces
                                                 conversation policies for a group of cooperating agents. A set of standard
                                                 messages, e.g. in KQML, representing the available speech acts, can serve as a
                                                 basis for very simple communication among agents. However, messages do not
                                                 get sent in isolation; rather, there are often ongoing dialogs among two or more
                                                 agents. Within a dialog, the interpretation of an individual message may depend
                                                 on the context of the dialog in which they are participating. A “conversation” is
                                                 a partially-ordered set of messages transmitted among a set of agents, all of which
                                                 relate conceptually to an initiating speech act.
                                           Nodine 2 at 66.
                                                 The performatives each have a number of fields, or parameters associated with
                                                 them – in addition to the content of the performative, other contextual parameters
                                                 specify e.g., the language and ontology of the message. Routing parameters
                                                 specify the sender and receiver.
                                           Nodine 2 at 64-65.
                                                 InfoSleuth provides a specialization of the agent shell termed the resource agent
                                                 shell that encapsulates (and parameterizes) the conversations a resource may
                                                 have with the other agents in the network.
                                           Nodine 2 at 69.




                                           Urban at Abstract; see also Urban at 10-11.



Preliminary Invalidity Contentions                           Page 53
              ’115 Patent Claim Language                                Invalidity in View of Prior Art




                                           Urban at 11, 15.




Preliminary Invalidity Contentions                            Page 54
              ’115 Patent Claim Language                               Invalidity in View of Prior Art




                                           Urban at 15-16; see also Urban at 18-21.
                                           Finin II discloses “a layer of conversational protocol defined by event types and
                                           parameter lists associated with one or more of the events.”
                                           See, e.g., Finin II at 347-48 (emphasis added).
                                                  The KQML language can be viewed as being divided into three layers: the
                                                  content layer, the message layer and the communication layer . . . The
                                                  communication layer encodes a set of features to the message which describe
                                                  the lower level communication parameters, such as the identity of the sender
                                                  and recipient, and a unique identi_er associated with the communication.



Preliminary Invalidity Contentions                           Page 55
              ’115 Patent Claim Language                               Invalidity in View of Prior Art
                                           Merrick reference discloses a layer of conversational protocol defined by event types
                                           and parameter lists associated with one or more of the events.
                                           See, e.g., Merrick reference at 8:18-29.
                                                  The invention is particularly applicable to remote procedure call (RPC),
                                                  although it is applicable as well to other types of service invocation. The service
                                                  invocation request and service invocation reply need not use the same message
                                                  encoding, or even the same transfer protocol. The method of the invention, and
                                                  particularly its message encoding, may be used with any of a number of transfer
                                                  protocols, e.g., HTTP, FTP and SMTP, with its widest use at present being in
                                                  conjunction with HTTP. In this context, the service to be invoked may be
                                                  designated in the HTTP header, or in the URL. Alternatively, the service to be
                                                  invoked may be identified within the message encoding.
                                           See also Merrick reference at 12:14-28.
                                                  The present assignee has developed XML RPC and a Business-to-Business
                                                  Integration Server (B2B), while also enhancing WIDL to better support
                                                  interaction with XML documents. XML RPC is an RPC mechanism that uses
                                                  XML documents as the request and reply messages. A client machine sends a
                                                  message to a server machine to ask the server machine to invoke a service. The
                                                  server machine invokes the service and sends a reply message to the client. FIG.
                                                  1 illustrates the mechanism. In step 1, a client machine generates and transmits
                                                  a request message to a server machine. In step 2, the server machine interprets
                                                  the message as a request to invoke a service and invokes the service. In step 3,
                                                  the server machine sends a reply message to the client machine. Step 3 is
                                                  optional for the case where the client machine does not require a reply message.
                                           Merrick reference at 13:66-14:19.
                                                  An RPC protocol must include a transfer protocol. This application defines a
                                                  transfer protocol as a mechanism for transferring messages between
                                                  communicating programs. XML RPC may use any of a number of known
                                                  transfer protocols, including network-specific protocols such as HTTP, SMTP,


Preliminary Invalidity Contentions                           Page 56
              ’115 Patent Claim Language                               Invalidity in View of Prior Art
                                                  or FTP. FIG. 4 illustrates this process for the case where the transfer protocol is
                                                  one of HTTP, SMTP, or FTP and the messages are transmitted across the
                                                  Internet. According to the XML RPC procedure, and as depicted in step 1 of the
                                                  figure, a client uses the transfer protocol to send an XML-based message to a
                                                  server. This message is known as the request message. When HTTP is the
                                                  transfer protocol, it is natural to accomplish this via HTTP's POST method. As
                                                  shown in step 2, the server interprets the request message as a request to perform
                                                  a particular service and performs the service. The server may perform this
                                                  service using information found in the request message. When the service
                                                  completes, the server generates a reply message. The reply message may contain
                                                  information describing the results of the service. In step 3 the server then
                                                  transmits the reply message to the client that initiated the request.
                                           Merrick reference at 14:40-58.
                                                  One way to implement the RPC mechanism is to isolate the wire protocol layer
                                                  from the service layer. One may isolate these layers on the client machine, on
                                                  the server machine, or on both machines. FIG. 5 depicts an implementation in
                                                  which the layers are isolated on the server machine. This application uses the
                                                  term “integration server” to identify the layer that sits between the client
                                                  machine and the service. In step 1, the client machine generates a request
                                                  message and sends it to the integration server. The request message contains a
                                                  set of input arguments. In step 2, the integration server extracts the arguments
                                                  from the request message and passes the arguments to a service, invoking the
                                                  service in the process. As shown in step 3, the service then performs an action.
                                                  The action may be based on the input arguments that the integration server
                                                  provided to it. In step 4, the service completes and returns output arguments to
                                                  the integration server. The integration server generates a reply message that
                                                  contains the output arguments and transmits the reply message to the client
                                                  machine, as shown in step 5.
                                           See also Merrick reference at 17:10-34; 18:40-19:6; 29:21-34:25.



Preliminary Invalidity Contentions                           Page 57
              ’115 Patent Claim Language                               Invalidity in View of Prior Art
                                           PAAM ’98 Tutorial discloses “a layer of conversational protocol defined by event types
                                           and parameter lists associated with one or more of the events.”
                                           See, e.g., PAAM ’98 Tutorial at p.27 (emphasis in original).
                                                  One of the most important program elements expressed in ICL is the event. The
                                                  activities of every agent, as well as communications between agents, are
                                                  structured around the transmission and handling of events. In communications,
                                                  events serve as messages between agents; in regulating the activities of
                                                  individual agents, they may be thought of as goals to be satisfied. Each event
                                                  has a type, a set of parameters, and content. ICL includes a layer of
                                                  conversational protocol (defined by the event types, together with the parameter
                                                  lists).




                                           See also, PAAM ’98 Tutorial at p.28 (emphasis in original). (Event is, e.g., “solvable”
                                           and parameters that refine the event are, e.g., “type: {data, procedure}, private:

Preliminary Invalidity Contentions                           Page 58
              ’115 Patent Claim Language                                Invalidity in View of Prior Art
                                           Boolean, utility: [0 . . .10]” listed under sub-bullets, and “[write(true)]” identified in the
                                           example).
                                                   Two major types of solvables are distinguished: procedure solvables and data
                                                   solvables. Intuitively, a procedure solvable performs a test or action, whereas a
                                                   data solvable provides access to a collection of data . . . A request for one of an
                                                   agent's services normally arrives in the form of an event from the agent's
                                                   facilitator. This event is then handled by the appropriate handler.




                                           See also, PAAM ’98 Tutorial at p.29 (emphasis in original.) (Event is, for example,
                                           “oaa_Solve”, “oaa_AddData”, “oaa_AddTrigger” and parameters that refine the event


Preliminary Invalidity Contentions                            Page 59
              ’115 Patent Claim Language                              Invalidity in View of Prior Art
                                           are, e.g., “High-level task types: query, action, inform, . . . ” “low-level:
                                           solution_limit(N), time_limit(T), parallel_ok(TF), priority(P), address(Agt),
                                           reply(Mode), block(TF), collect(Mode), …” listed under sub-bullets, and
                                           “[query(var(P))]” identified in the example.
                                                 An agent requests services by sending goals to its facilitator. Each goal contains
                                                 calls to one or more solvables . . . The OAA libraries provide an agent with a
                                                 single, unified point of entry for requesting services of other agents: the library
                                                 procedure oaa_Solve.




                                           See also, PAAM ’98 Tutorial at p.30 (Event is, for example, “oaa_Solve()” and
                                           parameters associated with and refining the event, including, for example,
                                           “[strategy(query)]” and “[strategy(action)]”).



Preliminary Invalidity Contentions                          Page 60
              ’115 Patent Claim Language                              Invalidity in View of Prior Art




                                           See also, PAAM ’98 Tutorial at p.32 (emphasis in original).
                                                  [P]arameters [are] specified with the solvable's declaration. For example, the
                                                  parameter single_value is used to indicate that the solvable should only contain
                                                  a single fact at any given point in time. The parameter unique_values indicates
                                                  that no duplicate values should be stored. Other parameters can allow data
                                                  solvables to make use of the concepts of ownership and persistence.


Preliminary Invalidity Contentions                          Page 61
              ’115 Patent Claim Language                              Invalidity in View of Prior Art




                                           See also, PAAM ’98 Tutorial at p.34.




Preliminary Invalidity Contentions                          Page 62
              ’115 Patent Claim Language                             Invalidity in View of Prior Art




                                           See also, PAAM ’98 Tutorial at p.48 (Event is, for example, “oaa_Solve()” and
                                           parameters are, for example, “[],” identified in the example).




Preliminary Invalidity Contentions                         Page 63
              ’115 Patent Claim Language                               Invalidity in View of Prior Art




                                           OAA discloses “a layer of conversational protocol defined by event types and parameter
                                           lists associated with one or more of the events.”
                                           See, e.g., OAA Tutorial at 3 (identifying messages in ICL with a conversation layer that
                                           identifies event types (e.g., “solve”) and parameters lists associated with one or more
                                           of the events, and refining the one or more events (e.g., “[solution_limit(1)]” among
                                           numerous other possible parameters)).




Preliminary Invalidity Contentions                           Page 64
              ’115 Patent Claim Language                               Invalidity in View of Prior Art




                                           See also, OAA Agents, p. 58 (identifying messages in ICL with a conversation layer,
                                           including, for example, “recognize_speech(Utterance)” where “solve” identifies the
                                           “event” and “[]” identifies the parameter list associated with and refining the event).




                                           See also, OAA Agents, p. 59 (identifying messages in ICL with a conversation layer,
                                           including, for example, “recognize_speech(Utterance,NLResult)” where “solve”
                                           identifies the “event” and “[]” identifies the parameter list associated with and
                                           refining the event).




Preliminary Invalidity Contentions                           Page 65
              ’115 Patent Claim Language                              Invalidity in View of Prior Art




                                           See also, OAA Agents, p. 64 (identifying messages in ICL with a conversation layer,
                                           including, for example, “start(open_mic)” where “solve” identifies the “event” and
                                           “[broadcast]” identifies the parameter list associated with and refining the event).




                                           See also, Agentlib.c, lines 1-79 (identifying messages in ICL with a conversation
                                           layer, including, for example, the event “solve(ID,Goal)” and “param_value” that
                                           holds the extracted values from the parameter list).




Preliminary Invalidity Contentions                          Page 66
              ’115 Patent Claim Language             Invalidity in View of Prior Art




Preliminary Invalidity Contentions         Page 67
              ’115 Patent Claim Language                              Invalidity in View of Prior Art




                                           See also, Agentlib.c, lines 1229-1274 (identifying extracted values from a parameter
                                           list in the form “[p(val), p2(Val2)]” held in “param_value”).




Preliminary Invalidity Contentions                          Page 68
              ’115 Patent Claim Language                              Invalidity in View of Prior Art




                                           See also, Agentlib.c, lines 2354-2435 (identifying messages in ICL with a
                                           conversation layer, including, for example, the “solve” event and numerous types of
                                           parameters associated with and refining the “solve” event (e.g., “level_limit(N),”



Preliminary Invalidity Contentions                          Page 69
              ’115 Patent Claim Language                              Invalidity in View of Prior Art
                                           “address(KS),” “and_parallel,” “or_parallel,” “broadcast,” “solution_limit(N),” and
                                           “time_limit(N), among others)).




Preliminary Invalidity Contentions                          Page 70
              ’115 Patent Claim Language                                Invalidity in View of Prior Art




                                           Martin discloses a layer of conversational protocol defined by event types and
                                           parameter lists associated with one or more of the events.
                                           See, e.g.,:
                                                    The ICL includes a layer of conversational protocol, similar in spirit to that
                                                   provided by KQML. and a content layer, analogous to that provided by KIF.
                                                   The conversational layer of ICL is defined by the event types, together with
                                                   the parameter lists that are associated with certain of these event types. . . . The
                                                   conversational protocol makes use of an orthogonal, parameterized approach.
                                                   That is, the conversational aspects of each element of an interagent



Preliminary Invalidity Contentions                            Page 71
              ’115 Patent Claim Language                                Invalidity in View of Prior Art
                                                   conversation are represented by a selection of an event type, in combination
                                                   with a selection of values for an orthogonal set of parameters.
                                           Martin at 363.
                                           See also, e.g.,:
                                                   While it is possible to embed content expressed in other languages within an
                                                   ICL event, it is advantageous to express content in ICL wherever possible. The
                                                   primary reason for this is to allow the facilitator access to the content, as well
                                                   as the conversational layer, in delegating requests.
                                           Id.
                                           Genesereth ’97 discloses “a layer of conversational protocol defined by event types and
                                           parameter lists associated with one or more of the events.”
                                           See, e.g., Genesereth ’97 at 322 (emphasis added).
                                                   ACL can best be thought of as consisting of three parts: an “inner” language
                                                   called KIF (Knowledge Interchange Format), its vocabulary, and an “outer”
                                                   language called KQML (Knowledge Query and Manipulation Language).
                                                   An ACL message is a KQML expression in which the “arguments’” are terms
                                                   or sentences in KIF formed from words in the ACL vocabulary.
                                           See also, Genesereth ’97 at 324.
                                                   Knowledge Query and Manipulation Language (KQML)
                                                   While it is possible to design an entire communication framework in which all
                                                   messages take the form of KIF sentences, this would be inefficient. Because of
                                                   the contextual independence of KIF's Labrou, each message would have to
                                                   include any implicit information about the sender, the receiver, the time of the
                                                   message, message history, and so forth. The efficiency of communication can
                                                   be enhanced by providing a linguistic layer in which context is taken into
                                                   account. This is the function of KQML.



Preliminary Invalidity Contentions                            Page 72
              ’115 Patent Claim Language                               Invalidity in View of Prior Art
                                           See also, Genesereth ’97 at 224.
                                                  As used in ACL, each KQML message is a list of components enclosed in
                                                  matching parentheses. The first word in the list indicates the type of
                                                  communication. The subsequent entries are KIF expressions appropriate to that
                                                  communication, in effect the “arguments.”
                                                  Intuitively, each message in KQML is one piece of a dialogue between the
                                                  sender and the receiver, and KQML provides support for a wide variety of such
                                                  dialogue types.
                                           See also, Genesereth ’97 at 225.
                                                  The expression shown below is the simplest possible KQML dialog. In this case,
                                                  there is just one message: a simple notification. The sender is conveying the
                                                  enclosed sentence to the receiver. In general, there is no expectation on the
                                                  sender's part about what use the receiver will make of this information.
                                                         A to B: (tell (> 3 2))
                                                  The following dialogue is a little more interesting. In this case, the first message
                                                  is a request for the receiver to execute the operation of printing a string to its
                                                  standard i/o stream. The second message tells the sender that the request has
                                                  been satisfied.
                                                         A to B:(perform (print “Hello!” t))
                                                         B to A: (reply done)
                                                  In the dialogue shown below, the sender is asking the receiver a question in an
                                                  ask-if message. The receiver then sends the answer to the original sender in a
                                                  reply message.
                                                         A to B: (ask-if (> (size chip1) (size chip2)))
                                                         B to A: (reply true)
                                                  In the following case, the sender asks the receiver to send it a notification


Preliminary Invalidity Contentions                           Page 73
              ’115 Patent Claim Language                              Invalidity in View of Prior Art
                                                 whenever it receives information about the position of an object. The receiver
                                                 sends it three such sentences, after which the original sender cancels the service.
                                                        A to B: (subscribe (position ?x ?r ?c))
                                                        B to A: (tell (position chip1 8 10))
                                                        B to A: (tell (position chip2 8 46))
                                                        B to A: (tell (position chip3 8 64))
                                                        A to B: (unsubscribe (position ?x ?r ?c))
                                                 In addition to simple notifications, commands, questions, and subscriptions,
                                                 KQML also contains support for delayed and conditional operations, requests
                                                 for bids, offers, promises, and so forth.
                                           See also, Genesereth ’97 at 324 (identifying “ontology,” which is a parameter
                                           associated with and refining the event).
                                                 Vocabulary
                                                 In order for programs to communicate about an application area, they must use
                                                 words that refer to the objects, functions, and relations appropriate to that
                                                 application area, and they must use these words consistently. One way to
                                                 promote this consistency is to create an open-ended dictionary of words
                                                 appropriate to common application areas. Each word in the dictionary would
                                                 have an English description for use by humans in understanding the meaning of
                                                 the word, and each word would have KIF annotations for use by facilitators in
                                                 mediating disagreements of terminology.
                                                 Note that, in proposing such a dictionary I am not proposing that there be one
                                                 standard way of encoding information in each application area. Indeed, the
                                                 dictionary would probably contain multiple ontologies for many areas. For
                                                 example, we would expect it to contain vocabulary for describing three
                                                 dimensional geometry in terms of polar coordinates, rectangular coordinates,
                                                 cylindrical coordinates, and so on. Each program could use whichever ontology


Preliminary Invalidity Contentions                          Page 74
              ’115 Patent Claim Language                               Invalidity in View of Prior Art
                                                  is most convenient. The formal definitions of the words associated with any one
                                                  of these ontologies could then be used by the facilitator in translating messages
                                                  using one ontology into messages using the other ontology. These issues are
                                                  discussed in more detail in the section on translation.
                                           See also, Genesereth ’97 at 326 (identifying “ask-all” as the event type).
                                                  If some other agent A1 wants to know the dealers of NEC, it may communicate
                                                  the following request to the facilitator:
                                                          (ask-all ?x (dealer ?x nec))
                                                  The facilitator examines its knowledge base and determines that the business-
                                                  agent can handle the request. The facilitator sends the request to the business-
                                                  agent, gets the answer, and passes it to A1. Agent A1 is completely unaware of
                                                  the sequence of steps performed in servicing its request.
                                           See also, Genesereth ’97 at 327 (identifying “tell” as the event type).
                                                  This states that the cs-manager agent is interested only in the release of PC-
                                                  compatible computers from IBM, Toshiba, NEC, and Micro-International. If
                                                  another agent transmits the following fact to the facilitator:
                                                          (tell (released micro-international PC 6500D))
                                                  then the facilitator will examine its knowledge base and find that the agent cs-
                                                  manager is interested in expressions of this form, and it will send the same
                                                  KQML expression to the cs-manager.
                                           See also, Genesereth ’97 at 333 (emphasis added).
                                                  Agents in a system may interoperate even when they are not created using the
                                                  same programming language or development framework. Like programming
                                                  “objects,” agents define message-based interfaces that are independent of their
                                                  respective internal data structures and algorithms. The translation capability of
                                                  facilitators extends this significantly by making interoperation independent of
                                                  the agent interface (the KQML expressions the agent can handle). An agent


Preliminary Invalidity Contentions                           Page 75
